ACCEPTED
                                                                                          04-14-00807-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                      6/8/2015 9:51:11 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                               NO. 04-14-00807-CV

                                                                         FILED IN
                                                                  4th COURT OF APPEALS
                     IN THE COURT OF APPEALS                       SAN ANTONIO, TEXAS
             FOURTH COURT OF APPEALS DISTRICT OF                  TEXAS
                                                                  06/8/2015 9:51:11 PM
                        SAN ANTONIO, TEXAS                          KEITH E. HOTTLE
                                                                          Clerk



                               BRAD AERY, ET AL.

                                                       APPELLANTS

                                          V.

                              HOSKINS, INC, ET AL.

                                                        APPELLEES


     APPELLANTS’ UNOPPOSED FIRST MOTION FOR EXTENSION
          OF TIME TO FILE APPELLANTS’ REPLY BRIEF



TO THE HONORABLE JUSTICES OF THE COURT:

      BRAD AERY, ET AL., Appellants, submit their Unopposed First Motion

for Extension of Time to File Appellants’ Reply Brief and in support of this motion

state as follows:

      1.     Appellants’ Reply Brief is due June 9, 2015.

      2.     This motion is filed prior to the expiration of this due date.

      3.     The undersigned has conferred with the attorneys for Appellees and

this motion is unopposed.
      4.     Appellants request an additional ten (10) days to file their Appellants’

Reply Brief, extending the time to June 19, 2015.

      5.     No extension has previously been granted.

      6.     In addition to preparing the Reply Brief on behalf of the Aery

Appellants, the undersigned is responsible for the preparation and filing of briefs in

Sloan v. Law Office of Oscar C. Gonzalez, No. 14-1015, due in the Supreme Court

on June 22, 2015, in City of San Antonio v. Tenorio, No. 04-15-00259-CV, due in

this Court on June 26, 2015, and in Winkenhower v. Estate of Smith, No. 04-15-

00077-CV, due in this Court on June 29, 2015. This extension request is not filed

for purposes of delay

                                     PRAYER

      Appellants ask this Court to grant their motion extending the deadline to file

their Appellants’ Reply Brief to June 19, 2015.

                                 Respectfully submitted,
                                 NORTON ROSE FULBRIGHT US LLP
                                 ROSEMARIE KANUSKY
                                 State Bar No. 00790999
                                 rosemarie.kanusky@nortonrosefulbright.com
                                 JOHN W. WEBER, JR.
                                 State Bar No. 21046500
                                 john.weber@nortonrosefulbright.com
                                 JEFFREY A. WEBB
                                 State Bar No. 24053544
                                 jeff.webb@nortonrosefulbright.com
                                 300 Convent, Suite 2100
                                 San Antonio, TX 78205
                                 (210) 224.5575 – Phone
                                 (210) 270.7205 – Fax

                                 ATTORNEYS FOR THE HOUSE FAMILY

                                          2
LAW OFFICE OF DAN POZZA
239 E. Commerce Street
San Antonio, TX 78205
(210) 226-8888 – Phone
(210) 224-6373 – Fax
danpozza@yahoo.com



/s/DAN POZZA
State Bar No. 16224800

ATTORNEY FOR BRAD AND RANDI AERY




        3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
Appellants’ Unopposed First Motion for Extension of Time to File Appellants’
Reply Brief has been sent via:

      Certified Mail, Return Receipt Requested
      Regular U.S. Mail
      Hand Delivery
      Facsimile
      E-Mail Transmission
on this 8th day of June, 2015, to:
David L. Ylitalo                            Ellen B. Mitchell
dylitalo@coatsrose.com                      emitchell@dykema.com
Coats Rose PC                               C. David Kinder
1020 Northeast Loop 410, Suite 800          dkinder@dykema.com
San Antonio, TX 78209                       Dykema Cox Smith
Counsel for Leonard Hoskins                 112 East Pecan, Suite 1800
                                            San Antonio, Texas 78205
                                            Counsel for Hoskins, Inc., C. Clifton
                                            Hoskins, and Trudy Day

Michael C. Sartori                          Peter E. Hosey
michael@msartori.com                        phosey@jw.com
Law Office of Michael C. Sartori            Julia W. Mann
P.O. Box 1222                               jmann@jw.com
502A Houston Street                         Jackson Walker L.L.P.
George West, TX 78022                       112 E. Pecan Street, #2400
Counsel for Hoskins, Inc., C. Clifton       San Antonio, Texas 78205
Hoskins, Trudy Day                          Counsel for Lee Ann Kulka, Lee Roy
and Hazel Q. Hoskins                        Hoskins, III and Andrea Jurica




                                        4
Ezra A. Johnson                              David W. Navarro
ejohnson@ufjblaw.com                         dnavarro@hsfblaw.com
Uhl, Fitzsimons, Jewett & Burton, PLLC       Brendon C. Holm
4040 Broadway, Suite 430                     bholm@hsfblaw.com
San Antonio, TX 78209                        Hornberger Sheehan Fuller Beiter
Counsel for Blake C. Hoskins                 Wittenberg & Garza Incorporated
                                             The Quarry Heights Blding
                                             7373 Broadway, Suite 300
                                             San Antonio, TX 78209
                                             Counsel for Brent C. Hoskins

Benjamin F. Youngblood III                   Jason A. Newman
bfy@prodigy.net                              Jason.newman@bakerbotts.com
Benjamin F. Youngblood III, P.L.L.C.         Baker Botts L.L.P.
8207 Callaghan Road, Suite 100               One Shell Plaza
San Antonio, TX 78230                        910 Louisiana Street
Counsel for Jane W. Hoskins                  Houston, TX 77002-4995
                                             Counsel for Texoz E&P I, Inc.

Bruce D. Oakley                              Roberta S. Dohse
bruce.oakley@hoganlovells.com                rdohse@hfdlaw.com
Robert L. Pillow                             Conner R. Jackson
Robert.pillow@hoganlovells.com               cjackson@hfdlaw.com
Hogan Lovells US LLP                         R. Clay Hoblit
700 Louisiana St., Suite 4300                choblit@hfdlaw.com
Houston, TX 77002                            Hoblit Ferguson Darling, LLP
Counsel for Armadillo E&P, Inc.,             2000 Frost Bank Plaza
Sea Eagle Ford, LLC, and                     802 North Carancahua
Sundance Energy, Inc.                        Corpus Christi, TX 78401
                                             Counsel for Aurora Resources
                                             Corporation



                                       /s/Dan Pozza




                                         5